            Case 1:20-cv-04201-LLS Document 9 Filed 11/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ALPHONSO SYVILLE,

                                  Plaintiff,
                                                                   20-CV-4201 (LLS)
                      -against-
                                                               ORDER OF DISMISSAL
 CITY OF NEW YORK; IRIS RODRIGUEZ,

                              Defendants.

LOUIS L. STANTON, United States District Judge:

         By order dated August 18, 2020, the Court directed Plaintiff to file an amended complaint

within sixty days. That order specified that failure to comply would result in dismissal of the

complaint. On October 19, 2020, the Court granted Plaintiff an extension of 30 days to file an

amended complaint. Plaintiff has not filed an amended complaint. Accordingly, the complaint,

filed in forma pauperis pursuant to 28 U.S.C. § 1915(a)(1), is dismissed under 28 U.S.C.

§ 1915(e)(2)(B)(ii). The Court declines, under 28 U.S.C. § 1367(c), to exercise supplemental

jurisdiction over any state law claims that Plaintiff may be asserting.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

Dated:     November 23, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
